DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s filing of a Terminal Disclaimer on July 22, 2022.  Claims 1-20 are pending and allowed herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 2, filed July 20, 2022, with respect to Double Patenting have been fully considered and are persuasive.  The Double Patenting rejection of claims 1-20 has been withdrawn. 







ALLOWANCE
	The following is a notice of allowance.  Claims 1-20 are pending and allowed below.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a system and method for planning a product assortment using an interactive visualization, comprising: receiving, by the computer, product attribute values for two or more items of a product assortment in a supply chain network, wherein an inventory is used to store at least one of the one or more items; displaying, by the computer, two or more icons on a graphical user interface via computer display, wherein each of the two or more icons is associated with each item of the two or more items; in response to a user selection of an icon of the two or more icons, connecting, by the computer, the icon of the two or more icons with one or more other icons of the two or more icons with transferable demand links; identifying, by the computer, an item of the two or more items to be removed from the product assortment; removing, by the computer, the item of the two or more items from the product assortment; and based, at least in part, on transferable demand links associated with the removed item, causing machinery, by the computer, to restock the inventory according to the current state of items in the supply chain network  as recited in independent Claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623